Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12, 14-20 & 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Katabi et al., Prasad, Aksamit, Leabman et al., Bell et al., Tzanidis et al., Weissentern et al. and Jadidian et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 1 - A system, comprising: 
a plurality of wireless power transmitters configured to wirelessly transmit power, each wireless power transmitter being positioned at a different location and/or orientation, each wireless power transmitter being an active power source or a passive relay power source; 
select at least one wireless power transmitter from the plurality of wireless power transmitters to transmit power wirelessly to the at least one receiver, 
transmit information associated with the wireless power charging to the at least one receiver, 
wherein the information includes an optimal direction to position the at least one receiver to optimize power transfer.
Part of Claim 12 - A method, comprising 
identifying, by processing circuitry, 

wherein the information includes an optimal direction to position the at least one receiver to optimize power transfer, and 
transmitting power wirelessly to the at least one receiver, the at least one receiver being configured to receive power wirelessly from the one or more wireless power transmitters of the plurality of wireless power transmitters.
Part of Claim 20 - An apparatus, comprising: 
communication circuitry; 
transmit information associated with the wireless power charging to the at least one receiver, 
wherein the information includes an optimal direction to position the at least one receiver to optimize power transfer, and 
transmit power wirelessly to the at least one receiver.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 1 - A system, comprising: 
a plurality of wireless power transmitters configured to wirelessly transmit power, each wireless power transmitter being positioned at a different location and/or orientation, each wireless power transmitter being an active power source or a passive relay power source; 

a master wireless power transmitter including processing circuitry configured to 
identify a position of a living being between any of the plurality of wireless power transmitters and the at least one receiver, 
select at least one wireless power transmitter from the plurality of wireless power transmitters to transmit power wirelessly to the at least one receiver, the at least one wireless power transmitter being selected based on a wireless power transmitter that is closest to the at least one receiver without a living being positioned in a transmission path therebetween, and 
transmit information associated with the wireless power charging to the at least one receiver, wherein the information includes an optimal direction to position the at least one receiver to optimize power transfer.
Claim 12 - A method, comprising 
identifying, by processing circuitry, a position of a living being between any of a plurality of wireless power transmitters and at least one receiver; 
selecting, by the processing circuitry, one or more wireless power transmitters from the plurality of wireless power transmitters to transmit power wirelessly to the at least one receiver, the at least one wireless power transmitter being selected based on a wireless power transmitter that is closest to the at least one receiver without a living being positioned in a transmission path therebetween, 

transmitting information associated with the wireless power charging to the at least one receiver, 
wherein the information includes an optimal direction to position the at least one receiver to optimize power transfer, and 
transmitting power wirelessly to the at least one receiver, the at least one receiver being configured to receive power wirelessly from the one or more wireless power transmitters of the plurality of wireless power transmitters.
Claim 20 - An apparatus, comprising: 
communication circuitry; and 
processing circuitry configured to identify a position of a living being between any of a plurality of wireless power transmitters and at least one receiver, 
select at least one wireless power transmitter from the plurality of wireless power transmitters to transmit power wirelessly to the at least one receiver, the at least one wireless power transmitter being selected based on a wireless power transmitter that is closest to the at least one receiver without a living being positioned in a transmission path therebetween, 
transmit information associated with the wireless power charging to the at least one receiver, 
wherein the information includes an optimal direction to position the at least one receiver to optimize power transfer, and 

Allowed Claims
Independent Claims 1, 12 & 20 are allowed along with dependent claims 3-11, 14-19 & 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838